DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20130134927).
Park et al.’s figure 1 shows a wireless communication system comprising a transmitter (110) and a receiver (120); the transmitter generates a continuous signal at a frequency (f0 – charging signal (step 330 in figure3) that is received by the receiver connected to an electronic device; the transmitter operates as a wake-up transmitter (WuTx) by transmitting a modulated wake-up signal (WuS – step 310 in figure 3) to trigger the electronic device from sleep to active mode; the transmitter transmits a continuous signal at f0 to charge an energy storage element (125, ¶0055) at the receiver; and the transmitter is a wake-up transmitter (WuTx) and the receiver is a wake-up receiver (WuRx), wherein the wake-up receiver will only generate a wake-up trigger to the electronic device if the correct wakeup signal (WuS) is received and matched from the wake-up transmitter.

Allowable Subject Matter
Claims 2 and 3 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842